Citation Nr: 1618011	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO); which denied, in pertinent part, service connection for hypertension, erectile dysfunction, and diabetes mellitus type II.

In December 2014, the Board denied the issues of service connection for hypertension and erectile dysfunction, and remanded the issue of service connection for diabetes mellitus type II for corroboration of the Veteran's claim of boots-on-ground in Vietnam.  On review of the evidence of record the Board finds that further action is needed with regard to the Veteran's claim of Agent Orange exposure during service.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence dated July 9, 2009, the U. S. Army & Joint Services Records Research Center (JSRRC) advised that deck logs for the USS CACAPON AO-52 show that the ship conducted underway replenishment operations off the coast of Vietnam from January 1 through January 8, 1968; August 8 through August 29, 1968; September 4 through September 13, 1968; September 17 to October 1, 1968; October 3 to 9, 1968; October 12 to 22, 1968; October 29 to November 8, 1968; November 23 to December 4, 1968; December 7 through December 18, 1968; and December 22 to December 31, 1968.  The JSRRC further advised that "these records do not normally annotate individuals arriving or going ashore on a routine basis," and added that "information regarding the duties and assignment requiring [the Veteran] to go ashore in the RVN may be in his Official Military Personnel File (OMPF)."  As service treatment records confirm that the Veteran was onboard the USS CACAPON AO-52 in 1968, and as the Veteran contends that he rode on riverboats in the brown waters of Vietnam and went ashore on multiple occasions, a request should be made, as recommended by the JSRRC, for the Veteran's OMPF.  38 C.F.R. § 3.159(b).  

In addition to alleged boots on ground in Vietnam, the Veteran avers that he was "drenched" with Agent Orange while onboard the USS MC CAFFERY (DD 860) in or around May/June 1962 (see, e.g., November 2009 statement from Veteran), and says that the incident occurred while the ship was in Massawa, Africa.  See also June 2009 statements from Veteran.  On remand an attempt should be made to verify this allegation of Agent Orange exposure in a location other than the Republic of Vietnam, Korean DMZ, or Thailand.  See M21-1, Part IV, Subpart ii, 1.H.7.a.

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the Veteran's Official Military Personnel File and associate it with the claims file.  If the requested file is not found notify the Veteran and document the claims file accordingly.

2.  Attempt to verify the Veteran's account of Agent Orange in May/June 1962 while on the USS MC CAFFERY (DD 860) in Massawa, Africa.  See M21-1, Part IV, Subpart ii, 1.H.7.a.  

3.  After completion of steps 1 and 2, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board, unless the Veteran requests otherwise.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

